DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 28 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Notes
	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 24-27, 28-37, and 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Ristock et al (United States Patent Application Publication US-20150117629-A1) in view of Priem (United States Patent Application Publication US-20050091657-A1) and ElArabawy et al. (United States Patent Application Publication US-20130290492-A1).

As per claim 24, Ristock teaches the invention substantially claimed including, a method for providing overload protection to a real-time computational engine of a contact center ([0008], monitoring deployment states of a contact center) configured to compute values corresponding to entities wherein each of the entities is a statistic corresponding to an aspect of contact center operations ([0061], The statistics server 50, according to one embodiment, may gather, store, and/or analyze data regarding the contact center, agents 11 and end users 14. For example, the data of the statistics server 50 may include data regarding agent availability, agent skills, average call time, average hold time, total talk time, after work time, average speed of answer, service level, maximum abandonment rate, patience rate, and the like), and wherein the overload protection is being provided by an overload protector that, based on a load level of a computer system executing the real-time computational engine, controls a transition between a plurality of states (Abstract, The processor monitors health of the second state, and takes an action for moving the state of the contact center to a healthy state in response to determining that the second deployment state is unhealthy; and [0255],  if a current deployment is deemed to be unhealthy due to low performance in one or more aspects of the contact center, the metadata may indicate this as well), the states comprising: a normal state ([0254], Based on the monitoring of the health of a particular deployment/state, the health monitor may be configured to generate or update metadata relating to the state. For example, if the particular deployment is deemed to be healthy, the health monitor may be configured to store metadata that indicates, for example, that the particular deployment is a good target state for handling X number of voice calls with Y number of agents and achieving a customer satisfaction rate of, for example, 98%; and Fig, 6, Block 602 (N)); an overload state ((Abstract, The processor monitors health of the second state, and takes an action for moving the state of the contact center to a healthy state in response to determining that the second deployment state is unhealthy; and [0255],  if a current deployment is deemed to be unhealthy due to low performance in one or more aspects of the contact center, the metadata may indicate this as well)); [and a recovery state], the method comprising: 
	when the overload protector is in the normal state: 
		detecting a first load level of a computer system executing the real-time computational engine ([0253], the health monitor 530 running on the management VM 500c is configured to monitor the health of current deployments and maintain information of the deployments in the deployment archive for later use; and [0263], The monitored data is provided to the elasticity server 528, and the elasticity server analyzes the collected data and compares the and 
		in response to detecting that the first load level exceeds a high threshold, transitioning the overload protector to the overload state ([0261], currently deployed resources (e.g. SIP Server, etc.) may run with overload protection activated. In this instance, the SIP server may reject traffic when running into overload. The fact that traffic is rejected may be detected by the monitoring server for triggering adjustment actions; [0263], The monitored data is provided to the elasticity server 528, and the elasticity server analyzes the collected data and compares the data against preset thresholds for identifying a condition that calls for adjustment of contact center resources/services. The condition may be variance from normally anticipated conditions for the contact center; and [0264], In act 602, the elasticity server 528 determines whether the detected variance is sufficient to invoke an elasticity function. One or more thresholds from the same resource layer or from different resource layers may be considered in determining that one or more elasticity functions should be triggered); 
	when the overload protector is in the overload state: 
		selecting one or more of the entities (hereinafter “selected entities”), the selection being based, at least in part, on identifying ones of the entities that comprise a normal status and high corresponding load contributions ([0236],The elasticity function, once invoked, may output adjustment parameters for dynamically adjusting the resources of the contact center at run time. The adjustment parameters may relate to a single monitored layer that removing email from reports, and the like; and [0289], [0289], the adjustment of contact center resources may be to switch from one services mix to a different services mix. For example, in response to detecting increased call volume relating to a particular type of product, the elasticity server may be configured to output an adjustment strategy that is configured to redirect future incoming calls relating to that product to other multimedia such as, for example, chat or social media interactions); 
		downgrading each of the selected entities to a downgraded status in accordance with a downgrade policy ([0236], The elasticity function, once invoked, may output adjustment parameters for dynamically adjusting the resources of the contact center at run time. The adjustment parameters may relate to a single monitored layer that is affected (e.g. hardware layer), or relate to multiple layers (e.g. hardware and platform/software layer). … In another example, in response to input from the monitoring server 526 that all agents with skills to respond to incoming emails are logged out, email capability/services may be removed for the particular tenant. This may include, for example, removing the email portion of the media server 518 from the multimedia VM 500b, unloading email routing rules, disabling email handling capability for agents, removing email from reports, and the like;  [0263], The monitored data is provided to the elasticity server 528, and the elasticity server analyzes the collected data and compares the data against preset thresholds for identifying a condition that calls for adjustment wherein the downgraded status is defined as a status in which a given one of the selected entities comprises a lower load contribution than in the normal status ([0236], The elasticity function, once invoked, may output adjustment parameters for dynamically adjusting the resources of the contact center at run time. The adjustment parameters may relate to a single monitored layer that is affected (e.g. hardware layer), or relate to multiple layers (e.g. hardware and platform/software layer). … In another example, in response to input from the monitoring server 526 that all agents with skills to respond to incoming emails are logged out, email capability/services may be removed for the particular tenant. This may include, for example, removing the email portion of the media server 518 from the multimedia VM 500b, unloading email routing rules, disabling email handling capability for agents, removing email from reports, and the like); 				
	Ristock fails to specifically teach, when the overload protector is in the overload state:  detecting a second load level of the computer system; and in response to detecting that the second load level is below a low threshold, transitioning the overload protector to a recovery state so to initiate a cool down period; and when the overload protector is in the recovery state: upgrading a first group of the downgraded selected entities from a downgraded status to a normal status; detecting a third load level of the computer system; in response to determining that the third load level exceeds the low threshold, transitioning the overload protector to the overload state; in response to determining that the third load level is below the low threshold, determining whether the cool down period has ended; and in response to determining that the cool down period has ended: upgrading all of the selected entities having a downgraded status to a normal status; and  transitioning the overload protector to the normal state.

	However, Priem teaches, when the overload protector is in the overload state: 
 		detecting a second load level of the computer system ([0106]; In overloaded mode, the LMP checks the same way as the basic mode but with a higher frequency, a second time-loop checks extra resources in order to possibly detect the overload responsible application. The operation modes of the LMP (NOM/OOM) are shown in FIG. 2; and [0171], Once the OOM is entered, the time interval between two overload checks (OVL_CHK_TIME) is smaller than the one used by the NOM (CHK_TIME). This ensures a quicker return to the NOM if no more overload is present).	
	Ristock and Priem are analogous because they are both related to managing system operational states based on performance monitoring. Ristock teaches managing deployment states based on monitored information (Abstract, A system and method for monitoring deployment states of a contact center. A processor migrates a state of the contact center from a first deployment state to a second deployment state… The processor monitors health of the second state, and takes an action for moving the state of the contact center to a healthy state in response to determining that the second deployment state is unhealthy).  Priem teaches transitioning between operational modes based on monitored information. ([0021], The output of the fuzzy logic expert system may be put to use for providing a criterion for switching between the normal operation mode and the overload operation mode. To this end, an overload level may be determined via said fuzzy logic expert system based on said parameters and/or said application specific parameters, and overload level may be used as the criterion for switching between the normal operation mode (NOM) and the overload operation mode (OOM)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the 

	The combination of Ristock-Priem fails to specifically teach, in response to detecting that the second load level is below a low threshold, transitioning the overload protector to a recovery state so to initiate a cool down period; and when the overload protector is in the recovery state: upgrading a first group of the downgraded selected entities from a downgraded status to a normal status; detecting a third load level of the computer system in response to determining that the third load level exceeds the low threshold, transitioning the overload protector to the overload state; in response to determining that the third load level is below the low threshold, determining whether the cool down period has ended; and in response to determining that the cool down period has ended: upgrading all of the selected entities having a downgraded status to a normal status; and transitioning the overload protector to the normal state

	However, ElArabawy teaches, 
		in response to detecting that the second load level is below a low threshold, transitioning the overload protector to a recovery state ([0029], recovery state is provided when it is determined that the overall QoE parameter, such as a video quality metric, has dropped below an unacceptable threshold, wherein load reduction actions are taken on one or more video streams in a manner that maximizes the overall QoE parameter; and [0148], There can be multiple levels set to combine the reactive response with the proactive response) so to initiate a cool down period ([0285],  Pause the Server. In this action, a "pause" command is sent to the video server from the access node (base station), as if it was sent by the video client at the terminal node to cause the video server to suspend transmission of packets to the video client. The selected video may remain in a paused state until the congestion level improves (e.g. the cell leaves the QoE recovery state), until the expiration of a fixed duration timer, or some combination of the two. In an aspect, in the case that the pause period is a fixed value, and this period passes before the congestion is relieved, then this video stream is resumed and another video stream is selected to be paused. The pause timer value may be set dynamically, based upon the severity of cell congestion. The pause timer value may also be a function of a network policy and take into account a user's SLA and/or ARP settings); and 
	when the overload protector is in the recovery state: 
		upgrading a first group of the downgraded selected entities from a downgraded status to a normal status (0145], The system exits the QoE degradation control state and returns to the QoE degradation avoidance state when the average VQM goes above an exit threshold for a proofing period. The entrance and exit thresholds may be set to different values in order to build hysteresis into the system; and [0146], as the system recovers to a less severe state of resource congestion, it will revert back to the QoE degradation control state. One or more thresholds may be established using this cell-wide QoE metric to define the state entry and exit conditions for this state); 
		detecting a third load level of the computer system ([0146], the QoE recovery state is entered into, and exited from, according to an overall QoE metric, such as a cell-wide (across the access node) average VQM value. As congestion increases, the access node (cell) may enter the QoE recovery state when the existing multiple video streams cannot be maintained 
		in response to determining that the third load level exceeds the low threshold, transitioning the overload protector to the overload state ([0148], There can be multiple levels set to combine the reactive response with the proactive response. A trigger of a higher threshold level starts the proactive response and the QoE recovery state runs in a less aggressive manner. If the quality continues to degrade and the second threshold (lower VQM) is reached, then the QoE recovery state operates in a reactive manner and acts more aggressively by selecting load reduction actions that have a greater impact to reduce the required resource load for the multiple video streams); 
		in response to determining that the third load level is below the low threshold, determining whether the cool down period has ended ([0130], The congestion monitoring module 782 may run a timer for each time the buffer occupancy estimate falls below a threshold, and then combine the duration times in a histogram. The histogram metric may be used, for example, as an input to a video mean opinion score (VMOS) estimate, for example, as described in ITU-T J.247 Annex C. Other metrics may also be calculated. The metrics can be aggregated, for example, to form a per-bearer, per-user, per-cell, or per-network quality metric. The aggregated metrics can be both on an instantaneous basis and over various time intervals; and [0131], The performance metrics derived from the buffer occupancy estimates may be used in various ways. The packet inspection module 729 may, for example, transmit the metric to a server that manages the network operations…the metrics may be sent to the originating video ; and 
	in response to determining that the cool down period has ended: 
		upgrading all of the selected entities having a downgraded status to a normal status ([0145], The system exits the QoE degradation control state and returns to the QoE degradation avoidance state when the average VQM goes above an exit threshold for a proofing period. The entrance and exit thresholds may be set to different values in order to build hysteresis into the system; and [0285], The selected video may remain in a paused state until the congestion level improves (e.g. the cell leaves the QoE recovery state), until the expiration of a fixed duration timer, or some combination of the two); and 
		transitioning the overload protector to the normal state ([0145], The system exits the QoE degradation control state and returns to the QoE degradation avoidance state when the average VQM goes above an exit threshold for a proofing period; and [0285], in the case that the pause period is a fixed value, and this period passes before the congestion is relieved, then this video stream is resumed and another video stream is selected to be paused. The pause timer value may be set dynamically, based upon the severity of cell congestion. The pause timer value may also be a function of a network policy and take into account a user's SLA and/or ARP settings).

([0137], QoE degradation control and recovery module 803 oversees the entry into and exit from different states including a QoE degradation control state and a QoE recovery state, according to aspects of the invention). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of that based on the combination, the teachings of the combination of Ristock-Priem would be modified with the operational state transition mechanisms taught by ElArabawy in order to manage transition between deployment states. Therefore, it would have been obvious to combine the teachings of Ristock-Priem and ElArabawy.

As per claim 25 (New), Ristock teaches, wherein the downgrade policy causes the real-time computation engine to reduce a frequency at which a value associated with a corresponding one of the selected entities is calculated ([0236],The elasticity function, once invoked, may output adjustment parameters for dynamically adjusting the resources of the contact center at run time. The adjustment parameters may relate to a single monitored layer that is affected (e.g. hardware layer), or relate to multiple layers (e.g. hardware and platform/software layer). … In another example, in response to input from the monitoring server 526 that all agents with skills to respond to incoming emails are logged out, email capability/services may be removed for the particular tenant. This may include, for example, removing the email portion of 

As per claim 26 (New) Ristock teaches, wherein the downgrade policy comprises reducing a frequency at which a value associated with a corresponding one of the selected entities is transmitted to a client ([0236], in response to input from the monitoring server 526 that all agents with skills to respond to incoming emails are logged out, email capability/services may be removed for the particular tenant. This may include, for example, removing the email portion of the media server 518 from the multimedia VM 500b, unloading email routing rules, disabling email handling capability for agents, removing email from reports, and the like; and ElArabawy, The QoE recovery state operates to select one or more video streams for application of a load reduction action (such as video bit rate modification, or termination) to decrease the overall video resource load so that the remaining video streams can continue in a manner that maintains an overall user satisfaction level above the minimum acceptable level).

As per claim 27 (New) Ristock teaches,  wherein the real-time computation engine is configured to: 
	receive events from an external data source, each of the received events corresponding to one of the selected entities ([0049], remote computing environment 24 is a cloud computing environment that allows the sharing of resources and the provision of services over a network; [0263], The monitored data is provided to the elasticity server 528, …Data other than data collected from real-time monitoring of contact center operations may also be provided to the elasticity server 528 in order to determine current or projected variance. For example, historical data may be provided to the elasticity server 528 to determine projected variance); 
in response to receiving each of the events, update an aggregate associated with the corresponding one of the selected entities and compute a value for the corresponding one of the selected entities using the updated aggregate ([0264], the variance may be interaction volume that is more or less than threshold interaction volume, load of servers that is more or less than a threshold load, and the like. Each resource in a particular resource layer may have a different threshold that is compared against collected data for determining variance… the elasticity server 528 determines whether the detected variance is sufficient to invoke an elasticity function. One or more thresholds from the same resource layer or from different resource layers may be considered in determining that one or more elasticity functions should be triggered. For example, both a CPU load higher than a first threshold and a load of the routing server 506 higher than a second threshold may be needed to trigger the elasticity function. Either situation by itself, however, may be insufficient to cause the triggering of the function); 
	wherein the downgrade policy causes the real-time computation engine to stop updating the aggregates in accordance with the received events ([0236], The elasticity function, once invoked, may output adjustment parameters for dynamically adjusting the resources of the contact center at run time…In another example, in response to input from the monitoring server 526 that all agents with skills to respond to incoming emails are logged out, email capability/services may be removed for the particular tenant. This may include, for example, removing the email portion of the media server 518 from the multimedia VM 500b, unloading email routing rules, disabling email handling capability for agents, removing email from reports, and the like; [0264], the elasticity server 528 determines whether the detected variance is sufficient to invoke an elasticity function. One or more thresholds from the same resource layer or from different resource layers may be considered in determining that one or 

As per claim 29 (New) Ristock teaches,  wherein each of the entities is associated with a corresponding hit-count, the hit-count representing how often the entity is accessed ([0077], Contact center information may include, total abandoned calls, call abandon rate, number of calls per agent skill group, call volume, productivity, call rate, and the like. The data associated with the contact center information may be provided by the remote computing environment 24. For example, the data may be stored in the database server 48 and analyzed by the statistics server 50); 
	wherein the identifying the ones of the entities having the high corresponding load contributions comprises identifying ones of the entities having a high hit-count ([0134], the conditions of the call center are associated with individual blocks (e.g., via the visual cues). Accordingly, a contact center worker may identify areas of the particular routing logic that may need attention. For example, if the sales branch was simulated as having a high call abandonment rate, the contact center worker may be alerted (e.g., via the visual cues) that the routing strategy 

As per claim 30 (New) Ristock teaches, wherein each of the entities comprises a priority ([0222], The classification server 520 is configured to prioritize the interactions for delivery to contact center workers; and [0241], The conditions, constraints, and/or objectives of an adjustment may be ranked by the contact center tenant in terms of importance); and 
	wherein the selection of the selected entities is based, at least in part, on identifying ones of the entities that comprise a lower priority compared to other ones of the entities ([0222], The classification server 520 is configured to prioritize the interactions for delivery to contact center workers; and [0241], The conditions, constraints, and/or objectives of an adjustment may be ranked by the contact center tenant in terms of importance).

As per claim 31 (New) Ristock teaches, wherein each of the entities comprises a priority ([0222], The classification server 520 is configured to prioritize the interactions for delivery to contact center workers; and [0241], The conditions, constraints, and/or objectives of an adjustment may be ranked by the contact center tenant in terms of importance); and 
	wherein the selection of the selected entities is based, at least in part, on identifying ones of the entities that comprise a priority that is non-critical (hereinafter “non-critical priority”) ([0222], The classification server 520 is configured to prioritize the interactions for delivery to contact center workers; [0241], The conditions, constraints, and/or objectives of an adjustment may be ranked by the contact center tenant in terms of importance).

As per claim 32 (New) Ristock teaches, wherein the ones of the entities that comprise the non-critical priority comprise ones of the entities unrelated to routing ([0069], the configuration engine may dynamically reconfigure a contact center's logic relating to the routing or flow of interactions, and/or other logic operations; [0134], the conditions of the call center are associated with individual blocks (e.g., via the visual cues). Accordingly, a contact center worker may identify areas of the particular routing logic that may need attention; [0222], the interaction server 518 acts as a central hub for managing and processing the interactions. The classification server 520 is configured to prioritize the interactions for delivery to contact center workers; and [0241],The conditions, constraints, and/or objectives of an adjustment may be ranked by the contact center tenant in terms of importance), wherein the ones of the entities unrelated to routing include: 
	a one of the entities corresponding to a call queue length statistic ([0162], Selection of the routing option causes display of available queues that may be selected for defining or redefining a routing logic for the queue. In this regard, a queue is an entry point to a contact center; and [0254], Based on the monitoring of the health of a particular deployment/state, the health monitor may be configured to generate or update metadata relating to the state. For example, if the particular deployment is deemed to be healthy, the health monitor may be configured to store metadata that indicates, for example, that the particular deployment is a good target state for handling X number of voice calls with Y number of agents and achieving a and 
	a one of the entities corresponding to an agent availability statistic ([0135], if a call abandonment rate in the sales branch is high, the simulator may suggest associating an auxiliary agent group with that branch or that the calls be routed to voicemail sooner; and [0135], there may be provided a list of previous issue root causes (e.g., sorted by frequency); this list may be personalized to a particular user/administrator based on the issues which arise in their configurations. The simulation script may be initiated by a contact center user, or may be triggered by recent changes in the configuration or workforce schedule; and  [0254], Based on the monitoring of the health of a particular deployment/state, the health monitor may be configured to generate or update metadata relating to the state. For example, if the particular deployment is deemed to be healthy, the health monitor may be configured to store metadata that indicates, for example, that the particular deployment is a good target state for handling X number of voice calls with Y number of agents and achieving a customer satisfaction rate of, for example, 98%. Other details that could be stored as part of the metadata include but are not limited to agents' occupancy, …).

As per claim 33 (New) Ristock teaches, wherein the statistics comprise at least two of average handling time, average waiting time ([0061], The statistics server 50, according to one embodiment, may gather, store, and/or analyze data regarding the contact center, agents 11 and end users 14. For example, the data of the statistics server 50 may include … average hold time), queue length, server load ([0061], The statistics server 50, according to one embodiment, may , interaction abandonment rate ([0061], The statistics server 50, according to one embodiment, may gather, store, and/or analyze data regarding the contact center, agents 11 and end users 14. For example, the data of the statistics server 50 may include data regarding … maximum abandonment rate), and agent availability ([0061], The statistics server 50, according to one embodiment, may gather, store, and/or analyze data regarding the contact center, agents 11 and end users 14. For example, the data of the statistics server 50 may include data regarding agent availability); 
	wherein the load level is based, at least in part, on an arrival rate of the events ([0070], The contact center management UI may visually depict contact center data, such as .. current contact flows… such that the data may be easily and readily apparent to the contact center worker); and 	
	wherein the downgrade policy causes the real-time computation engine to stop calculating a value associated with a corresponding one of the selected entities ([0236], The elasticity function, once invoked, may output adjustment parameters for dynamically adjusting the resources of the contact center at run time…In another example, in response to input from the monitoring server 526 that all agents with skills to respond to incoming emails are logged out, email capability/services may be removed for the particular tenant. This may include, for example, removing the email portion of the media server 518 from the multimedia VM 500b, unloading email routing rules, disabling email handling capability for agents, removing email from reports, and the like; [0264], the elasticity server 528 determines whether the detected variance is sufficient to invoke an elasticity function. One or more thresholds from the same 

As per claim 34 (New), this is the “real-time computational engine claim” corresponding to claim 24 and is rejected for the same reasons. The same motivation used in the rejection of claim 24 is applicable to the instant claim. 
As per claim 35 (New), this claim is similar to claim 25 and is rejected for the same reasons.
As per claim 36 (New), this claim is similar to claim 26 and is rejected for the same reasons.
As per claim 37 (New), this claim is similar to claim 27 and is rejected for the same reasons.
As per claim 39 (New), this claim is similar to claim 29 and is rejected for the same reasons.
As per claim 40 (New), this claim is similar to claim 30 and is rejected for the same reasons.
As per claim 41 (New), this claim is similar to claim 31 and is rejected for the same reasons.
As per claim 42 (New), this claim is similar to claim 32 and is rejected for the same reasons.
As per claim 43 (New), this claim is similar to claim 33 and is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


								/MELISSA A HEADLY/
								Examiner, Art Unit 2199